Carlisle, Judge.
There is no material distinction between the facts in this case and those in Woodside v. City of Atlanta, 214 Ga. 75 (103 S. E. 2d 108); State Highway Dept. v. Wilson, 98 Ga. App. 619 (106 S. E. 2d 544); and State Highway Dept. v. Blalock, 98 Ga. App. 630 (106 S. E. 2d 552), and since the stipulation of facts showed that the appeal was filed by the condemnor without first having tendered the amount of the assessors’ award to the condemnees, or without it having been paid into the registry of the court upon the condemnees’ refusal to accept said tender, the trial court did not err in dismissing the appeal upon motion of the condemnees.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.